Citation Nr: 1219335	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-20 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches including as secondary to service- connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1986 to July 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference from the RO in September 2010.  A transcript of the hearing is associated with the claims file. 

In December 2010, the Board remanded the appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

A relatively equal balance of evidence shows that the Veteran experiences recurrent migraine or tension headaches that are aggravated by a service-connected disorder.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Assuming, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran served in the U.S. Navy as a machinist mate and master-at-arms.  He retired at the rank of Petty Officer First Class.  The Veteran contends that he experiences frequent and severe headaches that first manifested in service and are caused or aggravated by service-connected hypertension or medications prescribed to control hypertension. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In September 2007, the RO granted service connection for hypertension based on a diagnosis of the disorder within one year of discharge from service and a medical opinion that the disorder was present in service.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for headaches.  The Veteran denied symptoms of frequent or severe headaches on many medical and dental history questionnaires in the last years of service.  Service treatment records showed occasional elevated blood pressure measurements but no diagnoses or medical treatment for hypertension.  Blood pressure was 120/66 mmHg in the April 2006 discharge physical examination.  In a September 2010 Board hearing, the Veteran stated that he experienced headaches in service but self-treated the symptoms with over-the-counter medications.  He stated that he did not seek medical care because it would adversely affect his performance records and eligibility for promotion.  However, he continued to deny experiencing frequent or severe headaches in an April 2006 discharge physical examination shortly prior to his retirement.  The Veteran did report several on-going disorders or symptoms of the low back, knees, wrist, elbow, gastrointestinal, high blood cholesterol, and chest pain.  

In November 2006 four months after military retirement, a military clinic examiner noted blood pressure as 129/104 mmHg and ordered serial blood pressure checks.  The claims file contains records of five-day checks obtained in November and December 2006 that showed three of eleven measurements above 140/90 mmHg.  In January 2007, a military physician diagnosed essential hypertension and prescribed medication.  Subsequent five-day blood pressure checks in February and March 2007 were in the normal range.  In April 2007, a VA physician noted a review of the claims file and concluded that the Veteran's hypertension was present during military service.  The physician noted no reports by the Veteran of chronic headaches and that the only side effect from hypertension medication that he experienced was erectile dysfunction.  The same month, the Veteran's VA primary care physician noted the history and current diagnosis of hypertension but that the Veteran denied any current symptoms of headache or dizziness.  The Veteran reported home measurements of blood pressure consistently normal with the use of medication.   In September 2007, the RO granted service connection for hypertension.  

No headache complaints were noted in VA outpatient treatment records prior to May 2008 when a clinician noted the Veteran's report of morning headaches that he believed were associated with the use of medication for erectile dysfunction.  The records showed that he was prescribed oral medication for hypertension, back and knee pain, high blood cholesterol, and erectile dysfunction.  The same month, a VA examiner noted the Veteran's reports of work as a police officer and experiencing headaches associated with a particular medication for erectile dysfunction.  The medication was changed to a different product.  

The RO received the Veteran's claim for service connection for headaches secondary to hypertension in May 2008.  

In February 2009, a VA primary care physician noted no reports of headache but noted that the Veteran was using several medications for hypertension, erectile dysfunction, gastroesophageal reflux disease, and back pain.  The physician advised using only one vice three medications for hypertension.  In March 2009, the VA primary care physician noted the Veteran's report of headaches while using medications for hypertension and benign prostate hypertrophy.  The physician noted that the Veteran asked for a statement that his headaches were caused by hypertension.  The physician declined because the Veteran's blood pressure had been normal.  

During the same period of time in records of treatment at a military clinic in March 2009 and early April 2009, an examiner noted the Veteran's report of chronic headaches for the previous ten years.  He reported that the headaches were not excruciating and did not cause awakening but were preceded by vertigo and were accompanied by nasal discharge and watery eyes.  The headaches were not reduced by elimination of noise or stimuli.  The Veteran reported a family history of chronic headaches in both parents and a sister but no history of head trauma.  The examiner on both occasions noted blood pressure as normal.  A computed tomography scan of the head was negative for sinus abnormalities.  Later in April, the examiner did note slightly elevated blood pressure of 146/84 mmHg.  The examiner noted the Veteran's reports that the headaches did cause awakening, were worse with noise but did not coincide with neck or jaw pain.  The examiner diagnosed "headache syndromes." 

In May 2009, the military clinic physician referred the Veteran to a private neurologist for further treatment of recurrent headaches.   The private neurologist noted the Veteran's reports of headaches for the previous 15 to 20 years.  This places the onset of headaches well before the onset of hypertension.  The Veteran reported experiencing headaches three times per week with nausea, vomiting, visual disturbances, dizziness, and light sensitivity.  The neurologist recorded an obviously mistaken blood pressure measurement of "1278/95" but made no other observations regarding hypertension.  The neurologist noted no abnormalities on a clinical examination but diagnosed migraine headaches and prescribed different medication.  In a June 2009 statement handwritten in two styles with an illegible signature, the physician purportedly noted that the Veteran was taking hypertensive medication to control migraine headaches as well as high blood pressure.  The physician noted that he changed the medication to one that impaired the ability to drive or operate machinery.  

In October 2009, the RO received a typed statement purporting to be from the private neurologist indicating that the Veteran's hypertension was aggravated causing the migraine headaches.  The statement began with the phrase, "I am [the Veteran]" that was deleted and the physician's name printed over the deletion.  The signature was illegible.  

In a September 2010 Board hearing, the Veteran stated that he did not have headaches prior to a diagnosis of hypertension but that the headaches are more severe when his blood pressure is elevated.  The Veteran acknowledged the legibility and authenticity problems with the statements from the neurologist.  

In December 2010, the Board remanded the appeal to obtain records of VA outpatient and military clinic treatment since May 2008 and April 2009.  
Although a neurologist's opinion was that the Veteran's headaches were related to aggravated hypertension, neither his records nor the two clinic's records show that the Veteran's hypertension was uncontrolled.  The neurologist did not comment on whether the headaches are caused by medication, nor did the neurologist discuss the Veteran's contention that he experienced headaches many years before the diagnosis or treatment of hypertension.  The Board concluded that the medical evidence of record was not sufficient to decide the claim and that recent VA, military medical clinic, and the private neurologist's clinical records and a VA examination are necessary to determine if the Veteran's hypertension is aggravated or uncontrolled or if the headaches are related to medication prescribed for hypertension or other disorders.  The Board requested that the examiner comment on the relevance of the sequence of the onset of headaches and hypertension. 

Additional records of VA outpatient treatment were obtained.  The Veteran's primary care physician noted that his blood pressure was "at goal" and individual measurements were uniformly normal.  The physician noted that the Veteran was being treated for migraine headaches by his neurologist but advised the Veteran to avoid use of non-steroidal anti-inflammatory medications and prescribed a replacement medication with acetaminophen and a barbiturate for tension headaches.   

In September 2010, the Veteran submitted a recent record of treatment by his private neurologist who noted reports that the headaches had become more severe.  However, he noted blood pressure as 122/87 mmHg.  The neurologist prescribed a change in the medication regimen.  In June 2011, the Veteran submitted additional treatment records from his private neurologist with a waiver of consideration by the RO.  In February 2011, the neurologist noted that the Veteran's headaches were more severe but that he obtained relief with medication.  The neurologist also noted that the Veteran was disappointed that he lost a job but did not comment that the job loss was because of headaches or any other medical disorder.  The neurologist diagnosed migraine headaches and noted the on-going medication for hypertension.  The neurologist noted the Veteran's contention that the headaches were caused by hypertension but that the blood pressure was normal and the headaches continued.  

In March and August 2011, the Veteran submitted additional military clinic records with a waiver of consideration of the evidence by the RO.  The records included weekly headache logs from December 2009 to August 2011 that generally showed the occurrences of severe headaches three times per week lasting up to several hours.  The Veteran logged the use of several different medications for the relief of the headache symptoms.  The records also included a computed tomography scan of the head obtained in March 2009 that was normal.  A February 2011 treatment report showed normal blood pressure measurements.  An August 2011 entry on page 5 of a 5 page incomplete treatment report, the Veterans' military physician noted an opinion that the Veteran's migraine headaches were aggravated by high blood pressure.  The physician noted no explanation or rationale, and there were no blood pressure measurements as the report was incomplete.  The submission also included a statement from the Veteran's spouse that his headaches began on active duty and had become so severe as to interfere with study and family activities and required treatment at a pain management clinic.  

In December 2010, a VA compensation and pension physician noted a review of the claims file.  The physician noted that he found no specific information regarding the treatment of headaches in the claims folder.  However, he also noted that there was treatment for an occasional headache but no diagnosis of migraine or recurrent tension headache that required repeated medical treatment or interfered with military duties.  As the record clearly showed symptoms and treatment for both headaches and hypertension after service, the Board concludes that the physician was referring to service treatment records and not to the entire claims file.  The physician noted that the Veteran currently reported headaches three times per week, controlled by several medications that allowed him to continue work as a state capitol security guard.  The physician diagnosed migraine headaches but noted no evidence that they first manifested in service.  The physician also concluded that the headaches were not likely related to hypertension or to medication for the treatment of hypertension but did not provide an explanation or rationale.  The physician did not comment directly on the relevance of the sequence of diagnosis of the two disorders other than to conclude that hypertension preceded the post-service onset of the chronic migraine headache disorder.  

The Board concludes that direct service connection for headaches, variously diagnosed as migraine or tension headaches, is not warranted because the disorder first manifested after service and is not related to any event or injury in service.  The Veteran is competent to report on the onset of headache symptoms as they are observable by a lay person.  The Veteran reported both to a neurologist that the headaches manifested 15 to 20 years prior to his 2009 examination.  He inconsistently reported to the Board at a hearing that the headaches were not present until after a diagnosis of hypertension.  This diagnosis was first noted in the post-service military clinic records in November 2006.  Although it is reasonable that the Veteran may have self-treated a common headache in service, there is no evidence of a chronic migraine or tension headache disorder in the service treatment records.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  

In this case, the Veteran is competent to report self-treatment for headaches during service.   However, there is no record of a contemporary diagnosis of chronic tension or migraine headaches in service.  Moreover, the Board concludes that the Veteran's and his spouse's reports of a recurring headache disorder in service are not credible.  Although he reported that he did not seek treatment for fear of limiting his performance and promotion opportunities, the service records contain numerous reports of treatment for many symptoms of disorders of the back, knees, elbow, wrist, gastrointestinal, and chest pain that would have also raised similar apprehension.  Notably, the Veteran successfully completed many assignments including those as a security officer without restriction.  Further, the Veteran specifically denied any history of frequent or severe headaches on several occasions including on his discharge physical examination which would have no impact on his career performance.  The Veteran did not mention recurrent headaches to clinicians in prior to May 2008 when a clinician noted the Veteran's report of morning headaches that he believed were associated with the use of medication for erectile dysfunction.  Two computed tomography scans failed to show an organic brain deficiency as a cause for the headaches.  

The Board concludes that the issue of service connection on a secondary basis for causation or aggravation of headaches by service-connected hypertension is much less clear, and there is evidence both for and against service-connection on a secondary basis.  

Notwithstanding occasional elevated blood pressure measurements, the VA, military, and private physician's all noted that his blood pressure and essential hypertension have been adequately controlled with the use of medication starting in January 2007.   The VA physician in 2009 declined to provide an opinion on a relationship between hypertension and headaches because the Veteran's blood pressure was in the normal range.  The neurologist who provided an opinion in May 2009 initially considered that the headaches had existed for two decades.  In October 2009, the neurologist concluded that the headaches were aggravated by hypertension.  He then modified the opinion in 2011 by acknowledging that the Veteran's blood pressure was normal yet the headaches continued.  The Board places less probative weight on the evidence from the neurologist as it is inconsistent and without any clear rationale.  There are also indications that his statements prior to September 2010 were prepared by others and affixed with an illegible signature.  

Military clinic records clearly show treatment for recurrent migraine headaches with self-reported episodes three times per week.  However, the military clinicians noted no correlation with hypertension until August 2011 when a physician provided a one-sentence opinion with no rationale.  Further, the Veteran submitted only the last page of a five page report with no evidence of the status of hypertension at the time to support the opinion.  Finally, the VA compensation and pension examiner noted no relationship between headaches and hypertension or its associated medications.  None of the opinions included any credible medical explanation how hypertension or its associated medications caused or aggravated migraine headaches.  Further, all examiners noted that blood pressure was controlled and none mentioned the Veteran's family history of migraine headaches. 
Regarding the Board's December 2010 remand instructions for additional development of this issue, the Board concludes that there had not been substantial compliance.  The specified records of recent treatment were obtained, but the compensation and pension physician did not provide a rationale for the opinion or discuss the relevance of the sequence of onset of hypertension and headaches.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

However, resolving all doubt in favor of the Veteran, the Board concludes that service connection for headaches on a secondary basis is warranted because there is some credible evidence of a relationship of aggravation by hypertension or its medications.  Although their opinions lack supporting evidence of high blood pressure or a clear medical explanation and although the opinions were in conflict with an equally unsupported VA opinion, the military physician and private neurologist both concluded clearly that headaches were aggravated by hypertension.  The Board is prohibited from making any medical determinations.  However, it is notable that the Veteran has been treated simultaneously by three medical providers for multiple service-connected disorders with a variety of overlapping and changing prescription medications since 2008.  The Veteran also engages in self-treatment with over-the-counter medications.  The onset of recurrent migraine headaches appear to a lay reader to be coincident with the sharp increase in multiple medications starting in 2008.  The Veteran has been granted service connection and was prescribed medication for lumbosacral strain, degenerative joint disease of both knees, gastroesophageal reflux disease, foreign material in the left elbow, and erectile dysfunction.  Moreover, all the providers of a medical opinion were aware of the Veteran's contention and the inconsistencies in the lay and medical evidence.  Each provided an opinion without explanation, suggesting that a definitive explanation could not be made on the available evidence.  Thus, another remand for additional opinions would likely result in more conflicting conclusions with little evidentiary support.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.
§ 5107(b).  In this case, resolving all benefit of any doubt in favor of the Veteran, the Board finds that his migraine headaches are aggravated by a service-connected disability.   The failure to comply with all instructions of the remand is therefore not prejudicial to the Veteran.  


ORDER

Service connection for headaches is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


